0 Oo DY DA wr BR WwW bw

BO MM NHN BH BR BRO ND BRD ORDO Om ne
ao sa DH HN SF WwW NY KF SO Oo HW HS DH A BP WwW HY YF OO

FILED |

.
| JUL 08 2019

 

 

 

 

CLERK US DISTRICT COURT
SOUTHERN BISTRICT OF CALIFORNIA
RY wae DEPUTY

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

HANS ANTONE PETERSEN, Case No.: 3:18-cv-02228-BEN-MSB
Petitioner,
ORDER:
Vv. (1) ADOPTING REPORT AND

ROBERT NEUSCHMID, Warden, RECOMMENDATION, [Doc. 5]; and

Respondent.) (2) GRANTING PETITIONER’S
MOTION TO STAY PURSUANT TO
RHINES, [Doc. 4]

 

 

 

 

On September 25, 2018, Petitioner Hans Antone Petersen, a state prisoner, filed a
Petition for Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2254. [Doc. 1.] On October
9, 2018, the Court notified Petitioner that his petition is a “mixed” petition because it
contains both exhausted and unexhausted claims. [Doc. 2.] The Court’s notice granted
Petitioner the option to request a stay of the proceedings pending state court exhaustion.
[fd] On November 12, 2018, Petitioner filed a Motion to Stay Proceedings Pending
Exhaustion of State Court Remedies. [Doc. 4.] Respondent did not file any opposition.

Following review of Petitioner’s Motion to Stay, Magistrate Judge Michael S. Berg
issued a thoughtful and thorough Report and Recommendation (“Report”) recommending
that the Motion be granted under Rhines v. Webber, 544 U.S. 269 (2005). [Doc. 5.]
Objections to the Report were due by June 6, 2019. [/d.] Neither party filed objections to

1
3:18-cv-02228-BEN-MSB

 

 
 

oC OY DH wm BR WwW bw =

bo MN Kw Bw BY NY BR RRR Re ey ee eae ae
Oo sa DR OH FF WwW HY KK CS ODO CO ws DH A BR WwW NN FH OC

 

 

the Report. For the reasons that follow, the Report is ADOPTED, and the Motion to Stay
is GRANTED.

A district judge “may accept, reject, or modify the recommended disposition” of a
magistrate judge on a dispositive matter. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C.
§ 636(b)(1). “[T]he district judge must determine de novo any part of the [report and
recommendation] that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). However,
“[t]he statute makes it clear that the district judge must review the magistrate judge’s
findings and recommendations de novo if objection is made, but not otherwise.” United
States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also Wang v.
Masaitis, 416 F.3d 992, 1000 n.13 (th Cir. 2005). “Neither the Constitution nor the statute
requires a district judge to review, de novo, findings and recommendations that the parties
themselves accept as correct.” Reyna-Tapia, 328 F.3d at 1121.

The Court has considered and agrees with the Report and Recommendation. Thus,
the Court ADOPTS the Report and Recommendation, and Petitioner’s Motion to Stay is
GRANTED.

IT IS SO ORDERED.

Dated: July L. 2019

 

cD
/ /HON ROGER { BENITEZ
itéd States Distriét Judge

3:18-cv-02228-BEN-MSB

 

 
